        Case 19-02001 Document 26 Filed in TXSB on 04/25/19 Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION                                        ENTERED
                                                                                          04/25/2019
IN RE:                                        §
BARZAN HOSSEINI                               §       CASE NO: 18-20177
       Debtor                                 §
                                              §       CHAPTER 13
                                              §
ZEBA, LLC                                     §
      Plaintiff                               §
                                              §
VS.                                           §       ADVERSARY NO. 19-02001
                                              §
BARZAN HOSSEINI                               §
     Defendant                                §

                ORDER GRANTING PARTIAL SUMMARY JUDGMENT

       For the reasons set forth in the Memorandum Opinion issued on this date, the
counterclaim alleging violations of the co-debtor stay under 11 U.S.C. § 1301(a) is dismissed.

       SIGNED April 25, 2019.


                                              ___________________________________
                                                         Marvin Isgur
                                              UNITED STATES BANKRUPTCY JUDGE




1/1
